 1

 2                               UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4 Mario Trejo,                                         Case No.: 2:19-cv-342-APG-CWH

 5                         Plaintiff,                   ORDER

 6 v.

 7 CCDC, et al.,

 8                         Defendants.

 9 I.      DISCUSSION

10         On February 28, 2019, this Court denied Plaintiff’s application to proceed in forma

11 pauperis (ECF No. 1) without prejudice because it was incomplete. (ECF No. 4). Specifically,

12 Plaintiff failed to submit an application to proceed in forma pauperis on this Court’s approved

13 form and failed to attach both an inmate account statement for the past sixth months and a

14 properly executed financial certificate. (Id. at 1). The Court sent Plaintiff an approved

15 application to proceed in forma pauperis for a prisoner and directed Plaintiff to file a fully

16 complete application and attachments within 30 days. (Id. at 2).

17         Instead of filing a fully complete application to proceed in forma pauperis, Plaintiff filed

18 motions for temporary restraining order and preliminary injunction. (ECF Nos. 5, 6). In those

19 identical motions, it appears that jail officials have not sent Plaintiff his requested financial

20 attachments. (See ECF No. 5 at 2). The Court denies Plaintiff’s motions for temporary

21 restraining order and preliminary injunction and instead grants Plaintiff an extension of time to

22 send this Court a completed application to proceed in forma pauperis with attachments.

23
 1 II.     CONCLUSION

 2         For the foregoing reasons, it is ordered that the motions for temporary restraining order

 3 and preliminary injunction (ECF Nos. 5, 6) are denied.

 4         It is further ordered that that the Clerk of the Court SHALL SEND Plaintiff the approved

 5 form application to proceed in forma pauperis by a prisoner, as well as the document entitled

 6 information and instructions for filing an in forma pauperis application.

 7         It is further ordered that within thirty (30) days from the date of this order, Plaintiff shall

 8 either: (1) file a fully complete application to proceed in forma pauperis, on the correct form

 9 with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full

10 $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative

11 fee).

12         It is further ordered that, if Plaintiff does not timely comply with this order, dismissal of

13 this action may result.

14         Dated: April 9, 2019.

15

16                                                         __________________________________
                                                           ANDREW P. GORDON
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23



                                                      2
